Citation Nr: 0403823	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  99-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

A hearing was held before the undersigned Veterans Law Judge 
(VLJ) sitting at the RO in March 2003. 

Unfortunately, the Board cannot yet decide this appeal 
because further development is needed.  So the case is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service." See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been verified.  The RO already has 
requested that he furnish a list of his claimed in-service 
stressor events, however, the response from him did not 
provide sufficient detail (names, places and dates) to enable 
the RO to verify these incidents.  See, e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991) (The duty to assist 
is not always a one-way street).  So he must be given another 
opportunity to provide more specific information.  

The veteran claims that he has PTSD as a result of the 
following in-service stressors while serving aboard the dock 
landing ship USS Thomaston (LSD-28):  serving aboard that 
ship when it was fired upon, witnessing the drowning deaths 
of several servicemen when they fell overboard, witnessing a 
fellow serviceman being crushed by a smaller boat after 
falling overboard, coming into contact with servicemen who 
had just returned from combat in bombed out areas, armed 
servicemen threatening the veteran who was unarmed, and 
encountering racial animosity as an African-American in a 
majority white crew.  His service personnel and medical 
records do not corroborate any of these incidents.  So more 
details are needed.

During his March 2003 travel Board hearing, the veteran 
stated that, from January to March 1968, he was aboard the 
USS Thomaston when it was fired upon.  The ship logs should 
be obtained to either confirm or rule out this incident.  He 
also should be given an opportunity to submit alternate forms 
of evidence such as lay witness statements.

The veteran also stated that pertinent medical records could 
be obtained from the California State Department of 
Corrections where he was incarcerated from 1987 to 1992.  
However, requests to the California State Department of 
Corrections in Soledad and San Quentin and the California 
Medical facility in Vacaville did not yield any medical 
records.  So he also should be contacted to provide more 
detailed information concerning this.

In remanding this case, to give the veteran this additional 
opportunity, the Board also feels compelled to point out that 
he must accept some personal responsibility in the 
verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.  And 
if he provides sufficient information to conduct a meaningful 
search, the RO must attempt to verify his alleged stressors, 
for example, by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995) - previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d) (2002); see also Green v. Derwinski, 1 Vet. App. 
121 (1991).  If a verified stressor is obtained, the veteran 
should be scheduled for another VA examination to determine 
whether he has PTSD as a result of a confirmed stressor.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
psychiatric disorder since service, the records of 
which are not already on file.  With his 
authorization, obtain records from each health care 
provider he identifies.  He should provide detailed 
information, such as the exact location and dates, 
regarding any medical treatment that he received 
while incarcerated at a California State prison 
from 1987 to 1992.

2.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service or 
stressors (to include specific names, 
places and dates) that have been 
identified in connection with his claimed 
PTSD.  He should be informed of his 
personal responsibility and critical need 
to provide this information to support 
his claim.  This includes any helpful 
information such as a statements from 
fellow servicemen who witnessed the 
incidents.

3.  Obtain the ship's log from the USS 
Thomaston (LSD-28) from January to March 
1968 (or any other period in which the 
veteran provides a date in which an 
incident occurred) to verify his alleged 
stressors.

4.  If it is determined the veteran did not engage 
in combat with the enemy in Vietnam, or that his 
alleged stressor is not combat related, then 
attempt to verify his purported stressors in 
service by all appropriate means.  This includes, 
if necessary, contacting the USASCRUR or other 
appropriate authority.

5.  Prepare a list of the stressors that were 
confirmed or, if applicable, those presumed to be 
credible if the veteran engaged in combat and his 
stressors are combat related.

6.  If there is proof of at least one stressor, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion indicating 
whether it is at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the examiner 
that only those stressors that were confirmed, or 
otherwise presumed confirmed, are to be considered.  
If PTSD is diagnosed, the examiner must specify 
what specific stressor was the basis of the 
diagnosis.  Also ask that he/she discuss the 
rationale for their medical opinion based on a 
review of the other relevant evidence in the claims 
file.

7.  Then readjudicate the veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond.  

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




